Exhibit 10.12

AMENDMENT ONE

RESTRICTED STOCK UNIT AGREEMENT

CONAGRA FOODS 2006 STOCK PLAN

(PRE-JULY, 2007)

ConAgra Foods, Inc., a Delaware corporation entered into Restricted Stock Unit
Agreements pursuant to the ConAgra Foods 2006 Stock Plan during the period
beginning December 1, 2006 and ending June 30, 2007 (each of which shall be
referred to herein as the “Agreement”). In Section 10 of each Agreement, the
Company reserved the unilateral right to amend each Agreement on written notice
to the Participant in connection with Section 409A of the Code. The Company
desires to exercise such unilateral right to amend the Agreement.

Each Agreement is amended as follows, effective January 1, 2009:

 

1. The last sentence of Section 6 is revised by adding the following at the end
thereof:

, and the date of the Change of Control shall be a Settlement Date.

 

2. Section 6 is further revised by adding the following at the end thereof:

“Change of Control” shall occur upon any of the following dates:

(a) The date individuals who constitute the Board (the “Incumbent Board”) cease
for any reason during any 12 month period to constitute at least fifty percent
(50%) of the members of the Board, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or

(b) The date of consummation of a reorganization, merger or consolidation, in
each case, with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own 50% or more of the combined voting power of the
reorganized, merged or consolidated company’s then outstanding voting
securities.

(c) The date that any one person, or more than one person acting as a group who
is not related to the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)((vii)(B), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons)

 

150



--------------------------------------------------------------------------------

assets from the Company that have a total gross fair market value equal to or
more than 80 percent of the total gross fair market value of all of the assets
of the corporation immediately before such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

For purposes of this Section, “more than one person acting as a group” is
determined under Treasury regulation Section 1.409A-3(i)(5)(v)(B). If a person
owns stock in both entities that enter into a merger, consolidation, purchase or
acquisition of stock, such shareholder is considered to be acting as a group
with other shareholders in a corporation only with respect to the ownership in
that corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. In no event shall a
change of control occur under circumstances that would not constitute a “change
in the ownership of a corporation,” a “change in effective control of a
corporation,” or a “change in the ownership of a substantial portion of a
corporation’s assets,” as those terms are defined in regulations and other
applicable guidance issued under section 409A of the Code.

 

3. Section 10 is revised by the addition of the following at the end thereof:

It is intended that all compensation and benefits payable or provided to
Participant under this Agreement shall, to the extent required to comply with
Code Section 409A, fully comply with the provisions of Section 409A of the
Internal Revenue Code and the Treasury Regulations relating thereto so as not to
subject Participants to the additional tax, interest or penalties which may be
imposed under Section 409A. None of the Company, its contractors, agents and
employees, the Board and each member of the Board shall be liable for any
consequences of any failure to follow the requirements of Code Section 409A or
any guidance or regulations thereunder, unless such failure was the direct
result of an action or failure to act that was undertaken by the Company in bad
faith.

 

4. Section 12(a) is amended by replacing the first sentence to read as follows:

Continuous Employment with the Company shall mean the absence of an interruption
or termination of employment with all Companies and the performance of
substantial services. For purposes of this Section 12(a), “Companies” shall mean
the Company and any parent or subsidiary of the Company which now exists or
hereafter is organized or acquired by the Company.

 

151



--------------------------------------------------------------------------------

5. A new Section 12(c) is added to read as follows:

A Participant shall be considered to have terminated employment or retired under
this Agreement, if and only if such Participant has experienced a “Separation
from Service” with the Company within the meaning of Code Section 409A.
Generally, a Participant separates from service if and only if the Participant
dies, retires, or otherwise has a termination of employment with the Company,
determined in accordance with the following:

(i) Leaves of Absence. The employment relationship is treated as continuing
intact while the Participant is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six
(6) months, or, if longer, so long as the Participant retains a right to
reemployment with the Company under an applicable statute or by contract. A
leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Company. If the period of leave exceeds six (6) months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such six (6) month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes the Participant to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment, a twenty nine
(29) month period of absence shall be substituted for such six (6) month period.

(ii) Dual Status. Generally, if a Participant performs services both as an
employee and an independent contractor, such Participant must separate from
service both as an employee, and as an independent contractor pursuant to
standards set forth in Treasury Regulations, to be treated as having a
separation from service. However, if a Participant provides services to the
Company as an employee and as a member of the Board, and if any plan in which
such person participates as a Board member is not aggregated with this Agreement
pursuant to Treasury Regulation Section 1.409A-1(c)(2)(ii), then the services
provided as a director are not taken into account in determining whether the
Participant has a separation from service as an employee for purposes of this
Agreement.

 

152



--------------------------------------------------------------------------------

(iii) Termination of Employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the Company and the Participant reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services the Participant would perform after such date (whether as an employee
or as an independent contractor except as provided in (ii) above) would
permanently decrease to no more than twenty (20) percent of the average level of
bona fide services performed (whether as an employee or an independent
contractor, except as provided in (ii) above) over the immediately preceding
thirty six (36) month period (or the full period of services to the Company if
the Participant has been providing services to the Company less than thirty six
(36) months). For periods during which a Participant is on a paid bona fide
leave of absence and has not otherwise terminated employment as described above,
for purposes of this paragraph (iii) the Participant is treated as providing
bona fide services at a level equal to the level of services that the
Participant would have been required to perform to receive the compensation paid
with respect to such leave of absence. Periods during which a Participant is on
an unpaid bona fide leave of absence and has not otherwise terminated employment
are disregarded for purposes of this paragraph (iii) (including for purposes of
determining the applicable thirty six (36) month (or shorter) period).

(iv) As used in connection with the definition of “Separation from Service,”
Company includes the Company and any other entity that with the Company
constitutes a controlled group of corporations (as defined in section 414(b) of
the Code), or a group of trades or businesses (whether or not incorporated)
under common control (as defined in section 414(c) of the Code), substituting
25% for the 80% ownership level for purposes of both 414(b) and (c).

 

6. A new section 13 is added to read as follows:

 

  (a)

Notwithstanding anything (including any provision of the Agreement or Plan) to
the contrary, if a participant is a “Specified Employee”, payment to the
participant on account of a Separation from Service shall, in accordance with
Treasury Regulation Section 1.409A-3(i)(2), be made to the participant on the
earlier of (a) the Participant’s death or (b) the first business day (or within
30 days after such first business day) that is more than six (6) months after
the date of Separation from Service. A “Specified Employee” is as defined under
Internal Revenue Code Section 409A and Treasury Regulation Section 1.409A-1(i).
In the Company’s sole and absolute discretion, interest may be paid due to such
delay.

 

153



--------------------------------------------------------------------------------

 

Further, any interest will be calculated in the manner determined by the Company
in its sole and absolute discretion. Dividend equivalents will not be paid with
respect to any dividends that would have been paid during the delay if the
Common Stock had been issued, unless the terms applicable to the Award provide
that dividend equivalents on the Award shall be paid at any time while the Award
is outstanding. If dividend equivalents are to be paid with respect to any
period during which payment is delayed pursuant to this paragraph, then the
payment of such dividend equivalents shall also be delayed until after the end
of the payment delay provided in this paragraph.

IN WITNESS WHEREOF, this document is executed on the date set forth below.

 

CONAGRA FOODS, INC. By:  

/s/ Charles Salter

Title:   Vice President, Human Resources Date:   September 25, 2008

 

154